DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Stellari et al. US 2008/0164414 A1 (hereinafter referred to as Stellari).

Regarding claim 13, Stellari teaches a method of scanning an integrated circuit using single-point single photon detector (fig. 2, elm. 44, par. [0035]), the method comprising: scanning a location of interest based on a layout of the integrated circuit (fig. 2, elm. 14, par.  [0036]); detecting an emission of the location of interest (fig. 2, actual XY (51) (and Z (53)) position, par. [0035]); evaluating the emission of the location of interest (regions of particular interest that need more attention and use more time scanning, par. [0044]), (fig. 7, XY location (1,1), par. [0054]); scanning at least one additional location adjacent to the at the location of interest based on the evaluation of the emission of the location of interest (fig. 7, scanner 20 is in position (1,1) for a time T11, the XY location (1,1) … after the time T11, the scanner 20 will move to a next position, say (1,2) and wait there for a time T12 (that may or may not be the same as T11). Again, if photons are detected in this position, they will be labeled (1,2) in the database 52, par. [0054]); and generating an image of the integrated circuit using emissions of the integrated circuit emitted during the scanning (par. [0055]).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stellari in view of Aitren et al. US2004/0027149 A1 (hereinafter referred to as Aitren).

Regarding claim 14, Stellari and Song teaches the method of Claim 13, 
Stellari does not teach wherein evaluating the emission of the location and interest comprises determining that the emission of the location and interest exceeds a threshold for total intensity. 
fig. 8, step. 804, par. [0036]). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply an electrical bias to devices and simultaneously monitoring emitted light from the devices, as taught in Aitren in modifying the apparatus of Stellari. The motivation would be emitted light indicates locations of defective devices and records time-based images of the emitted light across the wafer.

Claims 15 and16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stellari in view of Song et al. US 2011/0280468 A1 (hereinafter referred to as Song).

Regarding claim 15, Stellari and Song teaches the method of Claim 13, Stellari also teaches, wherein evaluating the emission of the location and interest comprises performing a time-windowed analysis (time window, par. [0054]) on the emission of the location and interest 
Stellari does not teach on the emission of the location and interest . 
However Song teaches on the emission of the location and interest (device that is of interest, par. [0059);


Regarding claim 16, Stellari and Song teaches the method of Claim 13, 
Stellari teach do not teach wherein evaluating the emission of the location and interest comprises performing a spectral analysis on the emission of the location and interest.
Song teaches wherein evaluating the emission of the location and interest comprises performing a spectral analysis (Fast Fourier Transformation, par. [0048]) on the emission of the location and interest.
The references are combined for the same reason already applied in the rejection of claim 15.

Allowable Subject Matter

Claims 1-12 and 17-18 are allowed.

The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art of record does not teach alone or in combination a method of scanning an integrated circuit using single-point single photon detector, the method comprising: obtaining a list of a plurality of scan locations; initializing an image acquisition with an initial acquisition time determined for each of the plurality of scan locations; scanning each of the plurality of scan locations using an initial dwell time to acquire a first respective signal for each of the plurality of scan locations , determining, for each of the plurality of scan locations, an update to the initial dwell time based on the first respective signal acquired; scanning each of the plurality of scan locations using the updated to the initial dwell time to acquire a second respective signal for each of the plurality of scan locations; and generating an image of the integrated circuit using emissions of the integrated circuit emitted during the scanning steps corresponding to the first respective signals and the second respective signals in combination with all other elements in claim 1.
Regarding claims 2-7, the claims are allowed as they further limit allowed claim 1.

The following is an examiner’s statement of reasons for allowance: Regarding claim 8, the prior art of record does not teach alone or in combination a method of scanning an integrated circuit using single-point single photon detector, the method , wherein the scanning causes first emissions from the alternating ones of the locations; detecting at least one location of interest among the alternating ones of the locations; scanning at least one additional location adjacent to the at least one location of interest upon on the detection of the at least one location of interest, wherein the scanning causes second emissions from the at least one additional location; and generating an image of the integrated circuit using the first and second emissions of the integrated circuit emitted during the scanning in combination with all other elements in claim 8.
Regarding claims 9-12 and 17-18, the claims are allowed as they further limit allowed claim 8.

Response to Arguments
Applicant’s arguments, see page 9, filed January 13, 2020, with respect to claims 13-15 have been fully considered and are persuasive.  The objection of October 13, 2021 has been withdrawn. 

Applicant's arguments filed on pages 13-14 dated January 13, 2022 have been fully considered but they are not persuasive. Applicant recites ”…the proposed combination of Stellari and Song appears to be silent on the topic of “scanning at least one additional location adjacent to the at the location of interest based on the evaluation of the emission of the location of interest…”. The examiner disagrees with this finding since (fig. 7, “…time T11, the scanner 20 will move to a next position, say (1,2) and wait .

Claims 14-16 remains rejected for the reasons set forth above due to its respective dependency from claim 13.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MELISSA KOVAL can be reached on (571) 272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY G MCDONNOUGH/Examiner, Art Unit 2866                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858